


Exhibit 10.1


SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of June 18,
2015, by and among First Mid-Illinois Bancshares, Inc., a Delaware corporation
(the “Company”), and each purchaser identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).


RECITALS


A.    The Company and each Purchaser are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “Commission”) under the Securities Act.


B.    Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of the Company’s common stock, par value $4.00
per share (the “Common Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement. The shares of Common Stock to be sold to the
Purchasers pursuant to this Agreement are collectively referred to herein as the
“Shares.”


C.    In addition to the sale of Shares to the Purchasers contemplated by this
Agreement, the Company intends to effect one or more private placement
transactions of additional shares of Common Stock with other accredited
investors (the “Additional Investors”), with the closing of such sale to occur
simultaneously with the Closing (the “Other Private Placements”). The aggregate
number of shares of Common Stock subscribed for by the Purchasers and the
Additional Investors collectively shall be 1,392,859 shares of Common Stock and
each share of Common Stock shall be sold at a price of $21.00 per share. In
connection with the Other Private Placements, the Company shall enter into
agreements with the Additional Investors (the “Additional Agreements”).


D.    The Company has engaged FIG Partners, LLC as its exclusive placement agent
(the “Placement Agent”) for the offering of the Shares and the Other Private
Placements.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:


ARTICLE I
DEFINITIONS


1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:


“Action” shall mean any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or, to the Company’s
Knowledge, investigation pending or threatened in writing against the Company,
any Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any Governmental Entity.


“Additional Agreements” has the meaning set forth in the Recitals.


“Additional Investors” has the meaning set forth in the Recitals.


“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 405 under the Securities Act.


“Agency” has the meaning set forth in Section 3.1(ss).


“Agreement” has the meaning set forth in the Preamble.




--------------------------------------------------------------------------------






“Bank” shall mean First-Mid-Illinois Bank & Trust, N.A., a national banking
association.


“BHC Act” has the meaning set forth on Section 3.1(b).


“BHC Act Control” has the meaning set forth in Section 3.1(ww).


“Business Day” shall mean a day, other than a Saturday or Sunday, on which banks
in Illinois are open for the general transaction of business.


“Bylaws” shall mean the Amended and Restated Bylaws of the Company and all
amendments thereto, as the same may be amended from time to time.


“Certificate of Incorporation” shall mean the Restated Certificate of
Incorporation of the Company and all amendments thereto, as the same may be
amended from time to time.


“CIBC Act” shall mean the Change in Bank Control Act of 1978, as amended.


“Closing” shall mean the closing of the purchase and sale of the Shares pursuant
to this Agreement.


“Closing Date” shall mean the Trading Day when all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all of
the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied
or waived, as the case may be, or such other date as the parties may agree.


“Code” shall mean the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.


“Commission” has the meaning set forth in the Recitals.


“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.


“Company” has the meaning set forth in the Preamble.


“Company Counsel” shall mean the law firm of Schiff Hardin LLP.


“Company Deliverables” has the meaning set forth in Section 2.2(a).


“Company Party” has the meaning set forth in Section 4.8(c).


“Company Reports” has the meaning set forth in Section 3.1(kk).


“Company’s Knowledge” shall mean with respect to any statement made to the
knowledge of the Company, that the statement is based upon the actual knowledge
of the executive officers of the Company.


“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.


“Covered Person” has the meaning set forth in Section 3.1(xx).


“CRA” has the meaning set forth in Section 3.1(nn).


“De Minimis Claim” has the meaning set forth in Section 4.8(b).


“Delaware Courts” shall mean the state and federal courts sitting in the State
of Delaware.


“Disclosure Materials” has the meaning set forth in Section 3.1(h).






--------------------------------------------------------------------------------




“Disqualification Events” has the meaning set forth in Section 3.1(xx).


“DTC” shall mean The Depository Trust Company.


“Environmental Laws” has the meaning set forth in Section 3.1(l).


“ERISA” has the meaning set forth in Section 3.1(qq).


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.


“FDIC” shall mean the Federal Deposit Insurance Corporation.


“Federal Reserve” shall mean the Board of Governors of the Federal Reserve
System.


“GAAP” shall mean U.S. generally accepted accounting principles, as applied by
the Company.


“Governmental Entity” shall mean any federal, state, county, local or foreign
court, arbitrator, governmental or administrative agency, regulatory authority,
stock market, stock exchange or trading facility.


“Indemnified Person” has the meaning set forth in Section 4.8(e).


“Indemnifying Person” has the meaning set forth in Section 4.8(e).


“Insurer” has the meaning set forth in Section 3.1(ss).


“Intellectual Property” has the meaning set forth in Section 3.1(r).


“Lien” shall mean any lien, charge, claim, encumbrance, security interest, right
of first refusal, preemptive right or other restrictions of any kind.


“Loan Investor” has the meaning set forth in Section 3.1(ss).


“Losses” has the meaning set forth in Section 4.8(a).


“Material Adverse Effect” shall mean any of (a) a material and adverse effect on
the legality, validity or enforceability of any Transaction Document, (b) a
material and adverse effect on the results of operations, assets, business or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(c) any adverse impairment to the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document;
provided, however, that “Material Adverse Effect” shall not include the impact
of (i) changes in banking and similar laws of general applicability or
interpretations thereof by any applicable Governmental Entity, (ii) changes in
GAAP or regulatory accounting requirements applicable to banks and their holding
companies generally, (iii) changes in general economic conditions, including
interest rates, affecting banks generally, or (iv) the effects of any action or
omission taken by the Company or the Subsidiaries with the prior written consent
of the Purchasers, except, with respect to clauses (i), (ii) and (iii), to the
extent that the effect of such changes has a disproportionate impact on the
Company and the Subsidiaries, taken as a whole, relative to other similarly
situated banks and their holding companies generally.


“Material Contract” shall mean any contract of the Company or any Subsidiary
that was, or was required to be, filed as an exhibit to the SEC Reports pursuant
to Item 601 of Regulation S-K.


“Material Permits” has the meaning set forth in Section 3.1(p).


“Money Laundering Laws” has the meaning set forth in Section 3.1(ii).


“NASDAQ” shall mean the National Market System of The NASDAQ Stock Market.


“OCC” shall mean the Office of the Comptroller of the Currency.






--------------------------------------------------------------------------------




“OFAC” has the meaning set forth in Section 3.1(hh).


“Other Private Placement” has the meaning set forth in the Recitals.


“Outside Date” shall mean the fifteenth (15th) day following the date of this
Agreement; provided that if such day is not a Business Day, the first day
following such day that is a Business Day.


“Person” shall mean an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Entity or any
other form of entity not specifically listed herein.


“Placement Agent” has the meaning set forth in the Recitals.


“Press Release” has the meaning set forth in Section 4.6.


“Principal Trading Market” shall mean the Trading Market on which the Common
Stock is primarily listed on and/or quoted for trading, which, as of the date of
this Agreement and the Closing Date, shall be the NASDAQ Global Market.


“Proceeding” shall mean an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or overtly threatened.


“Purchase Price” shall mean $21.00 per Share.


“Purchaser” and “Purchasers” have the meanings set forth in the Preamble.


“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).


“Purchaser Party” has the meaning set forth in Section 4.8(a).


“Registration Rights Agreements” shall mean (a) the Registration Agreement
between the Company and the Series A Preferred Shareholders dated July 1, 1992,
(b) the Registration Rights Agreement between the Company and Series B Preferred
Shareholders dated February 11, 2009 and (c) the Registration Rights Agreement
between the Company and the Series C Preferred Shareholders dated February 11,
2011.


“Regulation D” has the meaning set forth in the Recitals.


“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).


“Required Approvals” has the meaning set forth in Section 3.1(e).


“Rule 144” shall mean Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” has the meaning set forth in Section 3.1(h).


“Securities Act” has the meaning set forth in the Recitals.


“Series A Preferred Shareholders” shall mean the holders of the Company’s Series
A Convertible Preferred Stock as of July 1, 1992.


“Series B Preferred Shareholders” shall mean the holders of the Company’s Series
B 9% Non-Cumulative Perpetual Convertible Preferred Stock as of February 11,
2009.


“Series C Preferred Shareholders” shall mean the holders of the Company’s Series
C 8% Non-Cumulative Perpetual Convertible Preferred Stock as of February 11,
2011.


“Shares” has the meaning set forth in the Recitals.




--------------------------------------------------------------------------------






“Solicitor” has the meaning set forth in Section 3.1(xx).


“Subscription Amount” shall mean with respect to each Purchaser, the aggregate
amount to be paid for the Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount).”


“Subsidiary” shall mean the Bank and any other entity in which the Company,
directly or indirectly, owns sufficient capital stock or holds a sufficient
equity or similar interest such that it is consolidated with the Company in the
financial statements of the Company.


“Threshold Amount” has the meaning set forth in Section 4.8(b).


“Trading Day” shall mean (a) a day on which the Common Stock is listed or quoted
and traded on its Principal Trading Market, or (b) if the Common Stock is not
listed or quoted on a Trading Market, a day on which the Common Stock is quoted
in the over-the-counter market as reported in the “pink sheets” by OTC Markets
Group Inc. (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (a) and (b) hereof, then Trading Day shall mean
a Business Day.


“Trading Market” shall mean whichever of the New York Stock Exchange, the NYSE
MKT, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or the applicable OTC Markets Group Inc. tier on which the Common
Stock is listed or quoted for trading on the date in question.


“Transaction Documents” shall mean this Agreement, the Schedules and Exhibits
attached hereto, and any other documents or agreements executed by the Company
or the Purchasers in connection with the transactions contemplated hereunder.


“Transfer Agent” shall mean Computershare Trust Company, N.A., or any successor
transfer agent for the Company.


“U.S. Sanctions Laws” has the meaning set forth in Section 3.2(o).


ARTICLE II
PURCHASE AND SALE


2.1    Closing.


(a)Purchase of Shares. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
the number of Shares set forth below such Purchaser’s name on the signature page
of this Agreement at a per Share price equal to the Purchase Price.


(b)Closing. The Closing of the purchase and sale of the Shares pursuant to this
Agreement shall take place at the offices of Schiff Hardin LLP, 233 South Wacker
Drive, Suite 6600, Chicago, Illinois 60606 on the Closing Date or at such other
locations or remotely by electronic mail, facsimile transmission or other
electronic means as the parties may mutually agree.


(c)Form of Payment. Unless otherwise agreed to by the Company and a Purchaser
(as to such Purchaser only), on the Closing Date, (i) the Company shall deliver
to each Purchaser (or its designated custodian per its delivery instructions)
one or more stock certificates (facsimile or “.pdf” copies of such certificates
shall suffice for purposes of Closing with the original stock certificates to be
delivered within two (2) Business Days of the Closing Date), evidencing the
number of Shares set forth on such Purchaser’s signature page to this Agreement
(or, if the Company and such Purchaser agree, the Company shall cause to be made
a book-entry record through the Transfer Agent representing the Shares
registered in the name of such Purchaser or as otherwise set forth on the Stock
Certificate Questionnaire included as Exhibit A-2 hereto) and (ii) upon receipt
thereof, each Purchaser shall wire its Subscription Amount to the Company in
U.S. dollars and in immediately available funds, in accordance with the
Company’s written wire transfer instructions.






--------------------------------------------------------------------------------




2.2    Closing Deliveries.


(a)    On or prior to the Closing, the Company shall issue, deliver or cause to
be delivered to each Purchaser the following (the “Company Deliverables”):


(i)this Agreement, duly executed by the Company;


(ii)one or more stock certificates (facsimile or “.pdf” copies of such
certificates shall suffice for purposes of Closing with the original stock
certificates to be delivered within two (2) Business Days of the Closing Date),
evidencing the Shares subscribed for by such Purchaser hereunder, registered in
the name of such Purchaser or as otherwise set forth on such Purchaser’s Stock
Certificate Questionnaire included as Exhibit A-2 hereto (or, if the Company and
such Purchaser agree, the Company shall cause to be made a book-entry record
through the Transfer Agent representing the Shares registered in the name of
such Purchaser or as otherwise set forth on such Stock Certificate
Questionnaire);


(iii)a legal opinion of Company Counsel, dated as of the Closing Date and in the
form attached hereto as Exhibit B, executed by such counsel and addressed to the
Purchasers, provided, that the Purchasers hereby acknowledge that an attorney at
Company Counsel serves as investment advisor for one of the Additional Investors
that is a trust for the benefit of certain existing shareholders of the Company
unrelated to such attorney;
(iv)a certificate of the Secretary of the Company, in the form attached hereto
as Exhibit C, dated as of the Closing Date, (A) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Shares, (B) certifying the current
versions of the Certificate of Incorporation and Bylaws of the Company and
(C) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company;


(v)a certificate of the Chief Executive Officer and the Chief Financial Officer
of the Company, in the form attached hereto as Exhibit D, dated as of the
Closing Date, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and 5.1(b) ; and


(vi)a Certificate of Good Standing for the Company from the Delaware Secretary
of State as of a recent date.


(b)    On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):


(i)this Agreement, duly executed by such Purchaser;


(ii)its Subscription Amount, in U.S. dollars and in immediately available funds,
by wire transfer in accordance with the Company’s written instructions; and


(iii)a fully completed and duly executed Accredited Investor Questionnaire,
reasonably satisfactory to the Company, and Stock Certificate Questionnaire in
the forms attached hereto as Exhibits A-1 and A-2, respectively.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1    Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), to each of the Purchasers that:


(a)Subsidiaries. The Company has no direct or indirect Subsidiaries except as
set forth in Exhibit 21 to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2014, as filed with the Commission on March 5, 2015. The
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any and all Liens, and all
the issued and outstanding shares of capital stock or comparable equity interest
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.




--------------------------------------------------------------------------------






(b)Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own or
lease and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not be expected to have a Material Adverse
Effect. The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended (“BHC Act”). The Bank is the Company’s
only Subsidiary depository institution. The Bank holds the requisite authority
from the OCC to do business as a national banking association. The Bank is a
member of the Federal Reserve and the deposit accounts of the Bank are insured
up to applicable limits by the FDIC, and all premiums and assessments required
to be paid in connection therewith have been paid when due. The Company has
conducted its business in compliance with all applicable federal, state and
foreign laws, orders, judgments, decrees, rules, regulations and applicable
stock exchange requirements, including all laws and regulations restricting
activities of bank holding companies and banking organizations, except for any
noncompliance that, individually or in the aggregate, has not had and would not
be reasonably expected to have a Material Adverse Effect.


(c)Authorization; Enforcement; Validity. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and the
Additional Agreements and otherwise to carry out its obligations hereunder and
thereunder, including, without limitation, to issue the Shares in accordance
with the terms hereof and the shares of Common Stock in accordance with the
Additional Agreements. The Company’s execution and delivery of each of the
Transaction Documents to which it is a party and the Additional Agreements and
the consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Shares hereunder
and the shares of Common Stock in accordance with the Additional Agreements)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its board
of directors or its shareholders in connection therewith, other than in
connection with the Required Approvals. This Agreement and each of the
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and is, or when delivered in accordance
with the terms hereof or thereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. There are no
shareholder agreements, voting agreements, or other similar arrangements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s shareholders.


(d)No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the Additional Agreements and
the consummation by the Company of the transactions contemplated hereby or
thereby (including, without limitation, the issuance of the Shares hereunder and
the shares of Common Stock in accordance with the Additional Agreements) do not
and will not (i) conflict with or violate any provisions of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or otherwise
result in a violation of the organizational documents of the Company or any
Subsidiary, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any Material
Contract, or (iii) subject to receipt of the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any Governmental Entity to which the
Company is subject (including federal and state securities laws and the rules
and regulations thereunder, assuming, without investigation, the correctness of
the representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including the Principal Trading Market), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and
(iii) such as would not have or reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.






--------------------------------------------------------------------------------




(e)Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any
Governmental Entity (including the Principal Trading Market) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the Shares
hereunder and the shares of Common Stock in accordance with the Additional
Agreements), other than (i) the filings required by applicable state securities
laws, (ii) the filing of a Notice of Exempt Offering of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iii) the filing
of any requisite notices to the Principal Trading Market, if applicable,
regarding the issuance and sale of the Shares hereunder and the shares of Common
Stock in accordance with the Additional Agreements in the time and manner
required thereby, (iv) the filings required in accordance with Section 4.6 of
this Agreement, (v) the filing of any applicable notices and/or applications to
or the receipt of any applicable consents or non-objections from the state or
federal bank regulatory authorities that govern the Company or the Bank, and
(vi) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”). The Company is unaware of any facts or
circumstances relating to the Company or its Subsidiaries which would be likely
to prevent the Company from obtaining or effecting any of the foregoing.


(f)Issuance of the Shares. The issuance of the Shares has been duly authorized
and the Shares, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights. Assuming the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Shares will be issued in
compliance with all applicable federal and state securities laws.


(g)Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) both pre-Closing and post-Closing after giving
effect to the transactions contemplated hereby and by the Additional Agreements
is set forth on Schedule 3.1(g). All of the outstanding shares of capital stock
of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase any capital stock of the Company. Except as specified
in the SEC Reports: (i) no shares of the Company’s outstanding capital stock are
subject to preemptive rights or any other similar rights; (ii) there are no
outstanding options, warrants, scrips, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrips, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company, other than those issued or granted pursuant to
Material Contracts or equity or incentive plans or arrangements described in the
SEC Reports; (iii) there are no material outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is
bound; (iv) except for the Registration Rights Agreements, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of its securities under the Securities Act; (v) there are no
outstanding securities or instruments of the Company that contain any redemption
or similar provisions, and there are no contracts, commitments, understandings
or arrangements by which the Company is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vi) the Company does not have any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement; and (vii) neither the Company nor any of its Subsidiaries has
any liabilities or obligations required to be disclosed in the SEC Reports but
not so disclosed in the SEC Reports, which, individually or in the aggregate,
will have or would reasonably be expected to have a Material Adverse Effect.
There are no securities or instruments issued by or to which the Company is a
party containing anti-dilution or similar provisions that will be triggered by
the issuance of the Shares hereunder or under the Additional Agreements.


(h)SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the twelve (12) months preceding the date hereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports” and together with
this Agreement (including the Schedules hereto) and the Investor Presentation
dated May 2015 furnished to the Purchasers in connection with the offering of
the Shares, the “Disclosure Materials”),




--------------------------------------------------------------------------------




on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective filing dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Disclosure Materials do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.


(i)Financial Statements. The financial statements (including the notes thereto)
of the Company and its Subsidiaries included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved and, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, complied, in all material respects, with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, and fairly present in all material respects the balance sheet
of the Company and its consolidated Subsidiaries taken as a whole as of and for
the dates thereof and the results of operations, shareholders’ equity and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments, which would not be material, either
individually or in the aggregate.


(j)Tax Matters. The Company (i) has prepared and filed all foreign, federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to have a Material Adverse Effect. No deficiencies for any taxes
have been proposed or assessed in writing against the Company or any of its
Subsidiaries, and there is no outstanding audit, assessment, dispute or claim
concerning any tax liability of the Company or any of its Subsidiaries.


(k)Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in subsequent SEC Reports
filed prior to the date hereof, (i) there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered materially its method of accounting or the manner in
which it keeps its accounting books and records, (iv) except for the cash
dividend declared by the Company on April 29, 2015 and payable on June 8, 2015,
the Company has not declared or made any dividend or distribution of cash or
other property to its shareholders or, except as done in the ordinary course of
business of the Company, purchased, redeemed or made any agreements to purchase
or redeem any shares of its capital stock, (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except Common Stock
issued pursuant to existing Company stock option or stock purchase plans or
equity based plans disclosed in the SEC Reports, (vi) there has not been any
material change or amendment to, or any waiver of any material right by the
Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject, and (vii) to the Company’s Knowledge, there
has not been a material increase in the aggregate dollar amount of: (A) the
Bank’s nonperforming loans (including nonaccrual loans and loans 90 days or more
past due and still accruing interest) or (B) the reserves or allowances
established on the Company's or the Bank's financial statements with respect
thereto. Except for the transactions contemplated by this Agreement and the
transactions contemplated by the Additional Agreements, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one (1) Trading Day prior to the date that this
representation is made. Moreover, since the date(s) the Company afforded
Purchasers (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives




--------------------------------------------------------------------------------




of the Company concerning the terms and conditions of the offering of the Shares
and the merits and risks of investing in the Shares, and (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management,
prospects and any potential transactions sufficient to enable it to evaluate its
investment, there have been no events, occurrences or developments that have
materially affected or would reasonably be expected to materially affect, either
individually or in the aggregate, the information as presented to the such
Purchaser in connection with the offering of the Shares.


(l)Environmental Matters. Neither the Company nor any of its Subsidiaries (i) is
in violation of any statute, rule, regulation, decision or order of any
Governmental Entity, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), (ii) owns or operates any real
property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (iv) is subject to any claim relating to
any Environmental Laws; in each case, which violation, contamination, liability
or claim has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and, to the Company’s Knowledge, there is
no pending or threatened investigation that might lead to such a claim.


(m)Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
issuance of the Shares or (ii) except as disclosed in the SEC Reports, is
reasonably likely to have a Material Adverse Effect, individually or in the
aggregate, if there were an unfavorable decision. Neither the Company nor any
Subsidiary, nor, to the Company’s Knowledge, any director or officer thereof, is
or has been, since December 31, 2010, the subject of any Action involving a
claim of violation of or liability under any federal or state securities laws or
a claim of breach of fiduciary duty. There is no Action by the Company or any
Subsidiary pending or which the Company or any Subsidiary intends to initiate
(other than collection or similar claims in the ordinary course of business).
There has not been, since December 31, 2010, and to the Company’s Knowledge
there is not pending or contemplated, any investigation by the Commission
involving the Company or any current or former director or officer of the
Company. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any of
its Subsidiaries under the Exchange Act or the Securities Act. There are no
outstanding orders, judgments, injunctions, awards or decrees of any
Governmental Entity against the Company or any executive officers or directors
of the Company in their capacities as such, which individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


(n)Employment Matters. No labor dispute exists or, to the Company’s Knowledge,
is imminent with respect to any of the employees of the Company or any
Subsidiary which would have or reasonably be expected to have a Material Adverse
Effect. None of the Company’s or Subsidiaries’ employees is a member of a union
that relates to such employee’s relationship with the Company or Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and each Subsidiary believes that its
relationship with its employees is good. To the Company’s Knowledge, no
executive officer is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of a third party, and to the
Company’s Knowledge, the continued employment of each such executive officer
does not subject the Company or any Subsidiary to any material liability with
respect to any of the foregoing matters. The Company is in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


(o)Compliance. Neither the Company nor any of its Subsidiaries (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any Governmental Entity having
jurisdiction over the Company or its Subsidiaries or their respective properties
or assets, or (iii) is in violation of, or in receipt of written notice that it
is in violation of, any statute, rule, regulation, policy, guideline or order of
any Governmental Entity (including the Principal Trading Market) applicable to
the Company or any of its Subsidiaries, or which would have the effect of
revoking or limiting FDIC deposit insurance, except in each case as would not
have or reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.




--------------------------------------------------------------------------------






(p)Regulatory Permits. The Company and each of its Subsidiaries possess all
certificates, authorizations, consents and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as currently conducted and as described in the SEC
Reports, except where the failure to possess such certificates, authorizations,
consents or permits, individually or in the aggregate, has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of Proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.


(q)Title to Assets. The Company and its Subsidiaries have good and marketable
title to all real property and tangible personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all Liens except such as do not materially affect
the value of such property or do not interfere with the use made and proposed to
be made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and facilities by the Company and its
Subsidiaries.


(r)Patents and Trademarks. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as now
conducted or as proposed to be conducted as disclosed in the SEC Reports except
where the failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Reports and except where such violations or infringements would not have
or reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (i) neither the Company nor any Subsidiary has received
any notice of infringement or misappropriation of, or any conflict with, the
rights of third parties to any such Intellectual Property; (ii) to the Company’s
Knowledge, there is no infringement by third parties of any such Intellectual
Property; (iii) there is no pending or, to the Company’s Knowledge, threatened
Proceeding by others challenging the Company’s and/or its Subsidiaries’ rights
in or to any such Intellectual Property; (iv) there is no pending or, to the
Company’s Knowledge, threatened Proceeding by others challenging the validity or
scope of any such Intellectual Property; and (v) there is no pending or, to the
Company’s Knowledge, threatened Proceeding by others that the Company and/or any
Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others.


(s)Insurance. The Company and each of the Subsidiaries are, and following the
Closing Date will remain, insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent and customary in the businesses and locations in which
and where the Company and the Subsidiaries are engaged. All premiums due and
payable under all such policies and bonds have been timely paid, there have been
no lapse in coverage during the term of such policies, and the Company and its
Subsidiaries are in material compliance with the terms of such policies and
bonds. Neither the Company nor any of its Subsidiaries has received any notice
of cancellation of any such insurance, nor, to the Company’s Knowledge, will it
or any Subsidiary be unable to renew their respective existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not be materially higher than their existing insurance coverage.


(t)Transactions with Affiliates and Employees. Except (i) as set forth in the
SEC Reports, (ii) for the grant of stock options or other equity awards that are
not individually or in the aggregate material in amount, and (iii) for the
transactions contemplated by the Additional Agreements, none of the officers or
directors of the Company and, to the Company’s Knowledge, none of the employees
of the Company, is presently a party to any transaction with the Company or to a
presently contemplated transaction (other than for services as employees,
officers and directors or loans in the ordinary course of the Bank’s business)
that would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act.


(u)Internal Control Over Financial Reporting. Except as set forth in the SEC
Reports, the Company maintains internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the




--------------------------------------------------------------------------------




preparation of financial statements for external purposes in accordance with
GAAP and such internal control over financial reporting is effective.


(v)Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. Except as disclosed in the SEC Reports, the Company
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Exchange Act), and such disclosure
controls and procedures were evaluated by management of the Company and were
determined to be effective as of March 31, 2015, and since the date of such
evaluation, there has been no significant changes in the disclosure controls and
procedures that are reasonably likely to materially adversely affect such
disclosure controls and procedures.


(w)Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the Shares (which placement agent fees are being paid by the Company
and are set forth on Schedule 3.1(w)).


(x)Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaires, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Purchasers under the Transaction Documents. The
issuance and sale of the Shares hereunder does not contravene the rules and
regulations of the Principal Trading Market.


(y)Registration Rights. Other than the Series A Preferred Shareholders, the
Series B Preferred Shareholders and the Series C Preferred Shareholders, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company other than those securities
which are currently registered on an effective registration statement on file
with the Commission.


(z)No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six (6) months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Shares as contemplated hereby.


(aa)Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any written notification that the
Commission is contemplating terminating such registration. The Company has not,
in the twelve (12) months preceding the date hereof, received written notice
from any Trading Market on which the Common Stock is listed or quoted to the
effect that the Company is not in compliance with the listing, maintenance or
eligibility requirements of such Trading Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance in all material respects with the listing, maintenance or eligibility
requirements for continued quotation of the Common Stock on the Principal
Trading Market.


(bb)    Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. Neither the Company nor any of its
Subsidiaries is an Affiliate of an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.


(cc)    Unlawful Payments. Neither the Company nor any of its Subsidiaries, nor
to the Company’s Knowledge, any directors, officers, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries: (i) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (ii) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any provision of the Foreign Corrupt




--------------------------------------------------------------------------------




Practices Act of 1977, as amended, or (iv) made any other unlawful bribe,
rebate, payoff, influence payment, kickback or other material unlawful payment
to any foreign or domestic government official or employee.


(dd)    Application of Takeover Protections; Rights Agreements. The Company has
not adopted any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company; provided, however, that the Company terminated its prior
stockholder rights plan as of January 21, 2015. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable, with respect to the transactions contemplated by this Agreement,
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to any Purchaser solely as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Shares and any Purchaser’s ownership of the Shares.


(ee)    Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in the SEC Reports and is not so disclosed.


(ff)    Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Shares.


(gg)    Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.


(hh)    OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not knowingly,
directly or indirectly, use the proceeds of the sale of the Shares towards any
sales or operations in any country sanctioned by OFAC or for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.


(ii)    Money Laundering Laws. The operations of each of the Company and any
Subsidiary are, and have been conducted at all times, in compliance in all
material respects with the money laundering statutes of applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
applicable Governmental Entity (collectively, the “Money Laundering Laws”) and
to the Company’s Knowledge, no Proceeding by or before any Governmental Entity
involving the Company and/or any Subsidiary with respect to the Money Laundering
Laws is pending or threatened.


(jj)    No Additional Agreements. Except with respect to employee stock options,
stock awards and stock unit awards and in connection with the conversion of the
Company’s preferred stock held by the Series C Preferred Shareholders, in each
case as disclosed in the SEC Reports, the Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
with respect to the transactions contemplated by the Transaction Documents other
than as specified in the Transaction Documents or other Person to purchase
Shares or other shares of Common Stock (including, without limitation, pursuant
to the Additional Agreements) on terms more favorable than as set forth herein.


(kk)    Reports, Registrations and Statements. Since December 31, 2012, the
Company and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Federal Reserve, the FDIC, the OCC, and any other applicable
federal or state securities or banking authorities, including, without
limitation, all financial statements and financial information required to be
filed by it under the Federal Deposit Insurance Act and the BHC Act. All such
reports and statements filed with any such regulatory body or authority are
collectively referred to herein as the “Company Reports.” All such Company
Reports were filed on a timely basis or the Company or the applicable
Subsidiary, as




--------------------------------------------------------------------------------




applicable, received a valid extension of such time of filing and has filed any
such Company Reports prior to the expiration of any such extension. As of their
respective dates, the Company Reports complied in all material respects with all
the rules and regulations promulgated by the Federal Reserve, the FDIC, the OCC
and any other applicable foreign, federal or state securities or banking
authorities, as the case may be.


(ll)    Bank Regulatory Capitalization. As of March 31, 2015, the Bank met or
exceeded the standards necessary to be considered “well capitalized” under the
FDIC’s regulatory framework for prompt corrective action.


(mm)    Agreements with Regulatory Agencies. Neither the Company nor any
Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
since December 31, 2012, has adopted any board resolutions at the request of,
any Governmental Entity that currently restricts in any material respect the
conduct of its business, its liquidity and funding policies and practices, its
ability to pay dividends, its credit, risk management or compliance policies,
its internal controls or its management (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any Subsidiary been advised in
writing since December 31, 2012 by any Governmental Entity that it intends to
issue, initiate, order, or request any such Regulatory Agreement.


(nn)    Compliance with Certain Banking Regulations. To the Company’s Knowledge,
there are no facts and circumstances, and the Company has no reason to believe
that any facts or circumstances exist, that would cause the Bank: (i) to be
deemed not to be in satisfactory compliance with the Community Reinvestment Act
of 1977 (the “CRA”) and the rules and regulations promulgated thereunder or to
be assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory;” (ii) to be deemed to be operating in violation, in any material
respect, of the Bank Secrecy Act of 1970 (or otherwise known as the “Currency
and Foreign Transactions Reporting Act”), the USA Patriot Act (or otherwise
known as “Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001”), any order issued
with respect to anti-money laundering by OFAC, or any other Money Laundering
Laws; (iii) to be deemed not to be in satisfactory compliance, in any material
respect, with the Home Mortgage Disclosure Act, the Fair Housing Act or the
Equal Credit Opportunity Act, or (iv) to be deemed not to be in satisfactory
compliance, in any material respect, with all applicable privacy of customer
information requirements contained in any applicable federal and state privacy
laws and regulations as well as the provisions of all information security
programs adopted by the Subsidiaries.


(oo)    No General Solicitation or General Advertising. Neither the Company nor
any Person acting on its behalf has engaged or will engage in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with any offer or sale of the Shares.


(pp)    Risk Management Instruments. The Company and the Subsidiaries have in
place risk management policies and procedures sufficient in scope and operation
to protect against risks of the type and in amounts reasonably expected to be
incurred by companies of similar size and in similar lines of business as the
Company and the Subsidiaries. Except as has not had or would not reasonably be
expected to have a Material Adverse Effect, since December 31, 2012, all
material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Subsidiaries, were entered into (i) only in the
ordinary course of business, (ii) in accordance with prudent practices and in
all material respects with all applicable laws, rules, regulations and
regulatory policies and (iii) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms. Neither the Company nor the
Subsidiaries, nor, to the Company’s Knowledge, any other party thereto, is in
breach of any of its material obligations under any such agreement or
arrangement.


(qq)    ERISA. (i) The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); (ii) no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability that would reasonably be expected to
have a Material Adverse Effect; (iii) the Company has not incurred and does not
expect to incur liability under (A) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan,” or (B) Sections 412 or
4971 of the Code that would reasonably be expected to have a Material Adverse
Effect; and (iv) and each “Pension Plan” for which the Company would have
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing




--------------------------------------------------------------------------------




has occurred, to the Company’s Knowledge, whether by action or by failure to
act, which would cause the loss of such qualification.


(rr)    Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).


(ss)    Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:


(i)The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer, (C)
the applicable rules, regulations, guidelines, handbooks and other requirements
of any Agency, Loan Investor or Insurer and (D) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan; and


(ii)No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its Subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its Subsidiaries or (C) indicated in writing to the Company or
any of its Subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its Subsidiaries for poor performance,
poor loan quality or concern with respect to the Company’s or any of its
Subsidiaries’ compliance with laws.


For purposes of this Section 3.1(ss): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the U.S. Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture or any
other Governmental Entity with authority to (i) determine any investment,
origination, lending or servicing requirements with regard to mortgage loans
originated, purchased or serviced by the Company or any of its Subsidiaries or
(ii) originate, purchase, or service mortgage loans, or otherwise promote
mortgage lending, including state and local housing finance authorities; (B)
“Loan Investor” means any Person (including an Agency) having a beneficial
interest in any mortgage loan originated, purchased or serviced by the Company
or any of its Subsidiaries or a security backed by or representing an interest
in any such mortgage loan; and (C) “Insurer” means a Person who insures or
guarantees for the benefit of the mortgagee all or any portion of the risk of
loss upon borrower default on any of the mortgage loans originated, purchased or
serviced by the Company or any of its Subsidiaries, including the Federal
Housing Administration, the U.S. Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture and any private mortgage
insurer, and providers of hazard, title or other insurance with respect to such
mortgage loans or the related collateral.


(tt)    Disclosure. The Company confirms that neither it nor any of its officers
or directors nor any other Person acting on its or their behalf has provided,
and it has not authorized the Placement Agent to provide, any Purchaser or its
respective agents or counsel with any information that it believes constitutes
or could reasonably be expected to constitute material, non-public information
except insofar as the existence, provisions and terms of the Transaction
Documents and the proposed transactions hereunder (including, without
limitation, the issuance of Shares hereunder and shares of Common Stock under
the Additional Agreements) may constitute such information, all of which will be
disclosed by the Company in the Press Release as contemplated by Section 4.6
hereof. The Company understands and confirms that each of the Purchasers will
rely on the foregoing representations in effecting transactions in securities of
the Company.


(uu)    Nonperforming Assets. To the Company’s Knowledge, except as disclosed in
the SEC Reports, the Company believes that the amount of reserves and allowances
for loan and lease losses and other




--------------------------------------------------------------------------------




nonperforming assets established on the Company’s and Bank’s financial
statements is adequate and such belief is reasonable under all the facts and
circumstances known to the Company and Bank.


(vv)    Change in Control. The issuance of the Shares to the Purchasers as
contemplated by this Agreement and the issuance of shares of Common Stock as
contemplated by the Additional Agreements will not trigger any rights under any
“change of control” provision in any of the agreements to which the Company or
any of its Subsidiaries is a party, including any employment, “change in
control,” severance or other compensatory agreements and any benefit plan, which
results in payments to the counterparty or the acceleration of vesting of
benefits.


(ww)    Common Control. The Company is not and, after giving effect to the
offering and sale of the Shares and assuming the accuracy of the representations
and warranties of the Purchasers in this Agreement, will not be under the
control (as defined in the BHC Act and the Federal Reserve’s Regulation Y (12
CFR Part 225) (“BHC Act Control”) of any company (as defined in the BHC Act and
the Federal Reserve’s Regulation Y). The Company is not in BHC Act Control of
any federally insured depository institution other than the Bank. The Bank is
not under the BHC Act Control of any company (as defined in the BHC Act and the
Federal Reserve’s Regulation Y) other than the Company. Neither the Company nor
the Bank controls, in the aggregate, more than 5% of the outstanding voting
class, directly or indirectly, of any federally insured depository institution.
The Bank is not subject to the liability of any commonly controlled depository
institution pursuant to Section 5(e) of the Federal Deposit Insurance Act (12
U.S.C. § 1815(e)).


(xx)    No “Bad Actor” Disqualification. The Company has exercised reasonable
care, in accordance with Commission rules and guidance, and has conducted a
factual inquiry including the procurement of relevant questionnaires from each
Covered Person (as defined below) or other means, the nature and scope of which
reflect reasonable care under the relevant facts and circumstances, to determine
whether any Covered Person (as defined below) is subject to any of the “bad
actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (“Disqualification Events”). To the Company’s Knowledge, after
conducting such sufficiently diligent factual inquiries, no Covered Person is
subject to a Disqualification Event, except for a Disqualification Event covered
by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has complied,
to the extent applicable, with any disclosure obligations under Rule 506(e)
under the Securities Act. “Covered Persons” are those persons specified in Rule
506(d)(1) under the Securities Act, including (i) the Company; (ii) any
predecessor or Affiliate of the Company; (iii) any director, executive officer,
other officer participating in the offering, general partner or managing member
of the Company; (iv) any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power;
any promoter (as defined in Rule 405 under the Securities Act) connected with
the Company in any capacity at the time of the sale of the Shares; and (v) any
person that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of the Shares (a
“Solicitor”), any general partner or managing member of any Solicitor, and any
director, executive officer or other officer participating in the offering of
any Solicitor or general partner or managing member of any Solicitor.


3.2    Representations and Warranties of the Purchasers. Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:


(a)Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership,
limited liability company or other applicable power and authority to enter into
and to consummate the transactions contemplated by the applicable Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
If such Purchaser is an entity, the execution, delivery and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser. If such Purchaser is not an entity,
such Purchaser has all requisite capacity to enter into and consummate the
transactions contemplated hereby, and no further consent or authorization is
required by the Purchaser in connection with the execution, delivery and
performance by such Purchaser of the transactions contemplated by the applicable
Transaction Documents to which it is a party. Each of the applicable Transaction
Documents to which such Purchaser is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,




--------------------------------------------------------------------------------




or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.


(b)No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the consummation by such Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Purchaser (if such Purchaser is an entity), (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.


(c)Investment Intent. Such Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to, or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities laws, provided, however, that by making the representations herein,
such Purchaser does not agree to hold any of the Shares for any minimum period
of time and reserves the right at all times to sell or otherwise dispose of all
or any part of such Shares pursuant to an effective registration statement under
the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Purchaser is
acquiring the Shares hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Shares (or any securities which are derivatives thereof) to or through
any Person.


(d)Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. Such Purchaser has provided the information in the
Accredited Investor/Institutional Investor Questionnaire attached hereto as
Exhibit A-1, and the information contained therein is complete and accurate as
of the date thereof, as of the date hereof and as of the Closing Date.


(e)Reliance. The Company and the Placement Agent will be entitled to rely upon
this Agreement and are each irrevocably authorized to produce this Agreement or
a copy hereof to (i) any regulatory authority having jurisdiction over the
Company and its Affiliates and (ii) any interested party in any administrative
or legal Proceeding or official inquiry with respect to the matters covered
hereby, in each case, to the extent required by any court or governmental
authority to which the Company or the Placement Agent is subject, provided that
the Company provides the Purchaser with prior written notice of such disclosure
to the extent practicable and allowed by applicable law.


(f)General Solicitation. Such Purchaser became aware of the offering of Shares,
and the Shares were offered to such Purchaser, solely by direct contact between
such Purchaser and the Company or the Placement Agent, and not as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other form of “general
solicitation” or “general advertising” (as such terms are used in Regulation D
and interpreted by the Commission).


(g)Direct Purchase. Purchaser is purchasing the Shares directly from the Company
and not from the Placement Agent. The Placement Agent did not make any
representations or warranties to Purchaser, express or implied, regarding the
Shares, the Company or the Company’s offering of the Shares.


(h)Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is capable of protecting its
own interests in connection with this investment and has experience as an
investor in securities of companies like the Company. Such Purchaser is able to
hold the Shares indefinitely if required, able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment. Further, such Purchaser understands that no
representation is being made as to the future trading value or trading volume of
the Shares.




--------------------------------------------------------------------------------






(i)Access to Information. Such Purchaser is sufficiently aware of the Company’s
business affairs and financial condition to reach an informed and knowledgeable
decision to acquire the Shares. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares and any such questions have been answered to such Purchaser’s reasonable
satisfaction; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; (iii) the opportunity to obtain such additional information that the
Company possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment; and (iv) the opportunity to ask questions of management and any such
questions have been answered to such Purchaser’s reasonable satisfaction.
Neither such inquiries nor any other investigation conducted by or on behalf of
such Purchaser or its representatives or counsel shall modify, amend or affect
such Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Shares. Purchaser acknowledges that neither
the Company nor the Placement Agent has made any representation, express or
implied, with respect to the accuracy, completeness or adequacy of any available
information except that the (i) Company has made the express representations and
warranties contained in Section 3.1 of this Agreement and (ii) the Company is
responsible for its disclosures in the SEC Reports.


(j)Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.


(k)Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase the Shares pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
the Company or the Placement Agent (or any of their respective agents, counsel
or Affiliates) or any other Purchaser or Purchaser’s business and/or legal
counsel in making such decision; provided, however, that each Purchaser has
relied on the representations and warranties of the Company set forth in Section
3.1 of this Agreement and the disclosures in the Company’s SEC Reports. Such
Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company (including, without limitation, by the
Placement Agent) to the Purchaser in connection with the purchase of the Shares
constitutes legal, tax or investment advice. Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Shares. Such
Purchaser understands that the Placement Agent has acted solely as the agent of
the Company in this placement of the Shares and such Purchaser has not relied on
the business or legal advice of the Placement Agent or any of its agents,
counsel or Affiliates in making its investment decision hereunder, and confirms
that none of such Persons has made any representations or warranties to such
Purchaser in connection with the transactions contemplated by the Transaction
Documents.


(l)Reliance on Exemptions. Such Purchaser understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.


(m)No Governmental Review. Such Purchaser understands that no Governmental
Entity has passed on or made any recommendation or endorsement of the Shares or
the fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.


(n)Residency. Such Purchaser’s residence (if an individual) or office in which
its investment decision with respect to the Shares was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.






--------------------------------------------------------------------------------




(o)OFAC and Anti-Money Laundering. The Purchaser understands, acknowledges,
represents and agrees that (i) the Purchaser is not the target of any sanction,
regulation, or law promulgated by the OFAC, the Financial Crimes Enforcement
Network or any other U.S. Governmental Entity (“U.S. Sanctions Laws”); (ii) the
Purchaser is not owned by, controlled by, under common control with, or acting
on behalf of any Person that is the target of U.S. Sanctions Laws; (iii) the
Purchaser is not a “foreign shell bank” and is not acting on behalf of a
“foreign shell bank” under applicable anti-money laundering laws and
regulations; (iv) the Purchaser’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; (v) the Purchaser will
promptly provide to the Company or any regulatory or law enforcement authority
such information or documentation as may be required to comply with U.S.
Sanctions Laws or applicable anti-money laundering laws or regulations; and (vi)
the Company may provide to any regulatory or law enforcement authority
information or documentation regarding, or provided by, the Purchaser for the
purposes of complying with U.S. Sanctions Laws or applicable anti-money
laundering laws or regulations.


(p)No Discussions. Purchaser has not discussed the offering of the Shares with
any other party or potential investors (other than the Company, the Placement
Agent, any other Purchaser, and Purchaser’s authorized representatives, advisors
and counsel), except as expressly permitted under the terms of this Agreement.


(q)Knowledge as to Conditions. Purchaser does not know of any reason why any
regulatory approvals with respect to such Purchaser and, to the extent
necessary, any other approvals, authorizations, filings, registrations, and
notices with respect to such Purchaser required or otherwise a condition to the
consummation by it of the transactions contemplated by this Agreement will not
be obtained.


(r)No Regulatory Consents or Approvals.    Assuming the accuracy of the
representations and warranties of the Company and the other parties to the
Transaction Documents, no consent, approval, order or authorization of, or
registration, declaration or filing with, any bank regulatory authority or other
third party, or expiration or termination of any statutory waiting period, is
required on the part of the Purchaser in connection with (i) the execution,
delivery or performance by such Purchaser of this Agreement and the Transaction
Documents contemplated hereby or (ii) the consummation by such Purchaser of the
transactions contemplated hereby.


(s)Bank Holding Company Status. Assuming the accuracy of the representations and
warranties of the Company in Section 3.1(g) and Section 3.1(h) of this
Agreement, the Purchaser, either acting alone or together with any other Person
will not, directly or indirectly, own, control or have the power to vote,
immediately after giving effect to its purchase of Shares, in excess of 9.9% of
the outstanding shares of the Company’s voting stock of any class or series.
Without limiting the foregoing, assuming the accuracy of the representations and
warranties of the Company contained herein, the Purchaser represents and
warrants that it does not and will not as a result of its purchase or holding of
the purchased Shares or any other securities of the Company have “control” of
the Company or the Bank, and has no present intention of acquiring “control” of
the Company or the Bank, for purposes of the BHC Act or the CIBC Act.


The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.




ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES


4.1    Transfer Restrictions.


(a)Compliance with Laws. Notwithstanding any other provision of this Article IV,
each Purchaser covenants that the Shares may be disposed of only pursuant to an
effective registration statement under, and in compliance with the requirements
of, the Securities Act, or pursuant to an available exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act,
and in compliance with any applicable state, federal or foreign securities laws.
In connection with any transfer of the Shares other than (i) pursuant to an
effective registration statement, (ii) to the Company or (iii) pursuant to Rule
144 (provided that the transferor provides the Company with reasonable
assurances (in the form of a seller representation letter and, if applicable, a
broker representation letter) that such securities may be sold pursuant to such
rule), the Company may require the




--------------------------------------------------------------------------------




transferor thereof to provide to the Company and the Transfer Agent, at the
transferor’s expense, an opinion of counsel selected by the transferor and
reasonably acceptable to the Company and the Transfer Agent, the form and
substance of which opinion shall be reasonably satisfactory to the Company and
the Transfer Agent, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act. As a condition
of transfer (other than pursuant to clauses (i), (ii) or (iii) of the preceding
sentence), any such transferee shall agree in writing to be bound by the terms
of this Agreement and shall have the rights of a Purchaser under this Agreement
with respect to such transferred Shares.


(b)Legends. Certificates evidencing the Shares shall bear any legend as required
by the “blue sky” laws of any state and a restrictive legend in substantially
the following form (and, with respect to Shares held in book-entry form, the
Transfer Agent will record such a legend on the share register), until such time
as they are not required under Section 4.1(c) or applicable law:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL, WHICH OPINION MUST BE REASONABLY SATISFACTORY TO
THE COMPANY AND ITS TRANSFER AGENT, OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT (PROVIDED THAT THE TRANSFEROR PROVIDES THE COMPANY WITH
REASONABLE ASSURANCES (IN THE FORM OF A SELLER REPRESENTATION LETTER AND, IF
APPLICABLE, A BROKER REPRESENTATION LETTER) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.
(c)Removal of Legends. The restrictive legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Shares upon which it is stamped, or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such Shares
are registered for resale under the Securities Act, (ii) such Shares are sold or
transferred pursuant to Rule 144, or (iii) such Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of the date (i) a registration statement
registering the Shares for resale under the Securities Act is declared effective
by the Commission or (ii) Rule 144 becomes available for the resale of Shares,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to the Shares and without volume or manner-of-sale restrictions,
the Company, upon the written request of a holder, shall instruct the Transfer
Agent to remove the legend from the Shares and shall cause its counsel to issue
any legend removal opinion required by the Transfer Agent, and the Company will
no later than three (3) Trading Days following the Company’s or the Transfer
Agent’s receipt (with notice to the Company) of a legended certificate or
instrument representing such Shares (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer) and a representation letter to the extent required by Section
4.1(a), deliver or cause to be delivered to such Purchaser a certificate or
instrument (as the case may be) representing such Shares that is free from all
restrictive legends. Any fees (with respect to the Transfer Agent, Company
counsel or otherwise) associated with the issuance of such opinion or the
removal of such legend shall be borne by the Company. The Company may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 4.1(c).
Certificates for Shares free from all restrictive legends may be transmitted by
the Transfer Agent to the Purchasers by crediting the account of the Purchaser’s
prime broker with DTC as directed by such Purchaser.






--------------------------------------------------------------------------------




(d)Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act.


4.2    Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Shares will result in dilution of the outstanding shares of Common Stock. 
The Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Shares
pursuant to the Transaction Documents, are unconditional (except as otherwise
set forth herein) and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
shareholders of the Company.


4.3    Furnishing of Information. In order to enable the Purchasers to sell the
Shares under Rule 144, for a period of one (1) year from the Closing, the
Company shall maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act and timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
such one (1) year period, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Purchasers and make
publicly available the information described in Rule 144(c)(2), if the provision
of such information will allow resales of the Shares pursuant to Rule 144.


4.4    Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D. The Company, on or before
the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification). The Company shall
make all filings and reports relating to the offer and sale of the Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.


4.5    No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchasers.


4.6    Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m.,
New York City time, on the first (1st) Business Day immediately following the
date of this Agreement, issue one or more press releases (collectively, the
“Press Release”) reasonably acceptable to the Purchasers disclosing all material
terms of the transactions contemplated hereby and by the Additional Agreements
and any other material, nonpublic information that the Company may have provided
any Purchaser at any time prior to the filing of the Press Release. Following
the issuance of the Press Release, no Purchaser shall be in possession of any
material, non-public information received from the Company, any Subsidiary or
any of their respective officers, directors or employees or the Placement Agent.
On or before 9:00 a.m., New York City time, on the fourth (4th) Business Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents and the Additional Agreements (and including as exhibits
to such Current Report on Form 8-K the material Transaction Documents). If,
following public disclosure of the transactions contemplated hereby, this
Agreement terminates prior to Closing, the Company shall issue a press release
disclosing such termination by 9:00 a.m., New York City time, on the first (1st)
Business Day following the date of such termination. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
any Affiliate or investment adviser of any Purchaser, or include the name of any
Purchaser or any Affiliate or investment adviser of any Purchaser in any press
release or filing with the Commission or any Governmental Entity or Trading
Market, without the prior written consent of such Purchaser, except (a) as
required by federal securities law in connection with the disclosure and filing
of final Transaction Documents with the Commission and (b) to the extent such
disclosure is required by law, at the request of the Staff of the Commission or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior written notice of such disclosure permitted under this
subclause (b). Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company, such Purchaser will
maintain the confidentiality of the existence and terms of the transaction
contemplated herein.




--------------------------------------------------------------------------------




4.7    Non-Public Information. Except with the express written consent of such
Purchaser and unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information, the Company
shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to, provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.


4.8    Indemnification.


(a)Indemnification of Purchasers. The Company will indemnify and hold each
Purchaser and its directors, officers, stockholders, members, partners,
employees, agents and investment advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, stockholders, members, partners,
employees, agents or investment advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any such Purchaser Party
may suffer or incur as a result of (i) any breach (or alleged breach) of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (ii) any action
instituted against a Purchaser Party in any capacity, or any of them or their
respective affiliates, by any shareholder of the Company or other third party
who is not an affiliate of such Purchaser Party, with respect to any of the
transactions contemplated by this Agreement.  The Company will not be liable to
any Purchaser Party under this Agreement to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.
Notwithstanding anything herein to the contrary, for all purposes hereunder the
term “Loss” shall not include any consequential damages (including loss of
revenue, income or profits, loss or diminution in value of assets or securities)
or punitive, special, exemplary or indirect damages, and no “multiple of
profits” or “multiple of cash flow” or other valuation methodology shall be used
in calculating the amount of any Losses.


(b)Limitation on Amount of Company’s Indemnification Liability.


(i)Deductible. Except as provided otherwise in 4.8(b)(iii), the Company will not
be liable for Losses that otherwise are indemnifiable under Section 4.8(a), (A)
with respect to any claim (or series of claims arising from the same or similar
underlying facts, events or circumstances) if the amount of Losses with respect
to such claim are less than $25,000 (a “De Minimis Claim”) and (B) unless and
until the total of all Losses (including De Minimis Claims) under Section 4.8(a)
incurred by all Purchaser Parties exceeds $100,000 (the “Threshold Amount”), in
which event the Company shall be responsible for the total amount of such Losses
incurred in excess of the Threshold Amount.


(ii)Maximum. Except as provided otherwise in Section 4.8(b)(iii), the maximum
aggregate liability of the Company for all Losses under Section 4.8(a) is the
aggregate Subscription Amounts by all Purchasers, provided however, that the
maximum aggregate liability of the Company for all Losses under Section 4.8(a)
as to any individual Purchaser is the Subscription Amount of such individual
Purchaser.


(iii)Exceptions. The provisions of Section 4.8(b)(i) and (ii) do not apply to
(A) claims due to the inaccuracy of any of the representations or breach of any
of the warranties of the Company in Sections 3.1(a), 3.1(b), 3.1(c), 3.1(e),
3.1(f) or 3.1(g) or (B) indemnification claims involving fraud or knowing and
intentional misconduct on behalf of the Company.


(c)Indemnification of the Company. Each Purchaser shall indemnify, defend and
hold harmless to the fullest extent permitted by law the Company and its
Affiliates and their respective directors, officers, stockholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
(each, a “Company Party”) against, and reimburse the Company for, all Losses
that any such Company Party may suffer or incur as a result of any breach of any
of the representations, warranties, covenants or agreements made by the
Purchaser in this Agreement or in the other Transaction Documents.




--------------------------------------------------------------------------------




(d)Limitation on Amount of Purchaser’s Indemnification Liability.


(i)Deductible. Except as provided otherwise in 4.8(d)(iii), the Purchaser will
not be liable for Losses that otherwise are indemnifiable under Section 4.8(c),
(A) with respect to any De Minimis Claims and (B) unless and until the total of
all Losses (including De Minimis Claims) under Section 4.8(c) incurred by all
Company Parties exceeds the Threshold Amount, in which event the Purchaser shall
be responsible for the total amount of such Losses incurred in excess of the
Threshold Amount.


(ii)Maximum. Except as provided otherwise in Section 4.8(d)(iii), the maximum
aggregate liability of the Purchaser for Losses under Section 4.8(c) is the
Subscription Amount of such Purchaser.


(iii)Exceptions. The provisions of Section 4.8(d)(i) and (ii) do not apply to
(A) claims due to the inaccuracy of any of the representations or breach of any
of the warranties of the Purchaser in Sections 3.2(a), 3.2(d), 3.2(j) or 3.2(r)
or (B) indemnification claims involving fraud or knowing and intentional
misconduct on behalf of the Purchaser.


(e)Conduct of Indemnification Proceedings. Any Person entitled to
indemnification under this Agreement (the “Indemnified Person”) shall promptly
give written notice to the party or parties liable for such indemnification (the
“Indemnifying Person”) of any demand, claim or circumstance which would or might
give rise to a claim or the commencement of any Proceeding in respect of which
indemnity may be sought hereunder, provided, however, that the failure of any
Indemnified Person so to notify the Indemnifying Person shall not relieve the
Indemnifying Person of its obligations hereunder except to the extent that the
Indemnifying Person is actually and materially and adversely prejudiced by such
failure to notify. Promptly after receipt of a notice of a claim from an
Indemnified Person, the Indemnifying Person may assume the defense and control
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Person and at its own expense. If the Indemnifying Person assumes
the defense of any claim, all Indemnified Persons shall thereafter deliver to
the Indemnifying Person copies of all notices and documents (including court
papers) received by the Indemnified Persons relating to the claim, and any
Indemnified Person shall cooperate in the defense or prosecution of such claim. 
Such cooperation shall include the retention and (upon the Indemnifying Person’s
request) the provision to the Indemnifying Person of records and information
that are reasonably relevant to such claim, making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. In any such Proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the reasonable fees and
expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the retention of such counsel; (ii) the Indemnifying Person
shall have failed promptly to assume the defense of such Proceeding and to
employ counsel reasonably satisfactory to such Indemnified Person in such
Proceeding; or (iii) in the reasonable judgment of counsel to such Indemnified
Person, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. The
Indemnifying Person shall not be liable for any settlement of any Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, the Indemnifying Person shall not effect any settlement of
any pending or threatened Proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability arising out of such
Proceeding.


(f)Exclusive Remedies. Each party hereto acknowledges and agrees that following
the Closing, the indemnification provisions hereunder shall be the sole and
exclusive monetary remedies of the parties hereto for (i) any breach of any of
the representations, warranties, covenants or agreements contained in this
Agreement and (ii) any Proceeding or any other matter of whatsoever kind or
nature arising out of, resulting from or related to this Agreement, the other
Transaction Documents or the transactions contemplated herein or therein;
provided, that nothing herein shall limit in any way any such parties’ remedies
in respect of fraud, criminal activity or willful misconduct by the other party
in connection with the transactions contemplated hereby. For the avoidance of
doubt, the indemnity set forth in Section 4.8(a) shall apply to  claims between
the parties, as well as third party claims. No party to this Agreement (or any
of its Affiliates) shall, in any event, be liable or otherwise responsible to
any other party (or any of its Affiliates) for any consequential or punitive
damages of such other party (or any of its Affiliates) arising out of or
relating to this Agreement or the performance or breach hereof. No investigation
of the Company by the Purchaser, or of the Purchaser by the Company, whether
prior to or after the date of this Agreement, shall limit any Indemnified
Person’s exercise of any right hereunder or be deemed to be a waiver of any such
right. The parties agree that any indemnification payment made pursuant to this
Agreement shall be treated




--------------------------------------------------------------------------------




as an adjustment to the Purchase Price for tax purposes, unless otherwise
required by law. Such payment shall not result in an adjustment to the value of
the original investment reported by the Company under GAAP.


4.9    Quotation of Common Stock. The Company will use its reasonable best
efforts to make the Shares eligible for quotation on the NASDAQ Global Market.


4.10    Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Shares hereunder to finance the Company’s pending acquisition of
twelve bank branches from Old National Bank and for general corporate purposes.


4.11    No Change of Control. The Company shall use reasonable best efforts to
obtain all necessary irrevocable waivers, adopt any required amendments and make
all appropriate determinations so that the issuance of the Shares to the
Purchasers will not trigger a “change of control” or other similar provision in
any of the agreements to which the Company or any of its Subsidiaries is a
party, including without limitation any employment, “change in control,”
severance or other agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits.


4.12    No Additional Issuances. Between the date of this Agreement and the
Closing Date, except for the issuance of shares of Common Stock issuable as of
the date hereof as set forth in Schedule 3.1(g) and the Shares being issued
pursuant to this Agreement and the Additional Agreements, the Company shall not
issue or agree to issue any additional shares of Common Stock or other
securities which provide the holder thereof the right to convert such securities
into, or acquire, shares of Common Stock.


4.13    Conduct of Business. From the date hereof until the earlier of the
Closing Date or the termination of this Agreement in accordance with its terms,
except as contemplated by this Agreement, the Company will, and will cause its
Subsidiaries to, operate their business in the ordinary course consistent with
past practice, preserve intact the current business organization of the Company,
use commercially reasonable efforts to retain the services of their employees,
consultants and agents, preserve the current relationships of the Company and
its Subsidiaries with material customers and other Persons with whom the Company
and its Subsidiaries have and intend to maintain significant relations, maintain
all of its operating assets in their current condition (normal wear and tear
excepted) and will not take or omit to take any action that would constitute a
breach of Section 3.1(k).


4.14    Most Favored Nation. During the period from the date of this Agreement
through the Closing Date, neither the Company nor its Subsidiaries shall enter
into any additional, or modify any existing, agreements with any existing or
future investors in the Company or any of its Subsidiaries that have the effect
of establishing rights or otherwise benefiting such investor in a manner more
favorable in any material respect to such investor than the rights and benefits
established in favor of the Purchasers by this Agreement, unless, in any such
case, the Purchasers have been provided with such rights and benefits.


ARTICLE V
CONDITIONS PRECEDENT TO CLOSING


5.1    Conditions Precedent to the Obligations of the Purchasers to Purchase
Shares. The obligation of each Purchaser to acquire Shares at the Closing is
subject to the fulfillment to such Purchaser’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
such Purchaser (as to such Purchaser only):


(a)Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct as of the date when made and
as of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date which shall be
true and correct as of such date.


(b)Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.


(c)No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
Governmental Entity of competent jurisdiction,




--------------------------------------------------------------------------------




nor shall there have been any regulatory communication, that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.


(d)Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, non-objections, registrations and waivers
necessary for consummation of the purchase and sale of the Shares (including all
Required Approvals), all of which shall be and remain so long as necessary in
full force and effect.


(e)No Suspensions of Trading in Common Stock; Listing. The Common Stock
(i) shall be designated for quotation or listed on the Principal Trading Market
and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) to the Company’s Knowledge, by
failing to meet minimum listing, maintenance or eligibility requirements of the
Principal Trading Market. The Company shall have obtained approval, if
necessary, of the Principal Trading Market to list the Shares.


(f)Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).


(g)Minimum Shares Sold. The Company shall issue and sell pursuant to this
Agreement and the Additional Agreements, at least 1,392,859 shares of Common
Stock, at a price per share equal to the Purchase Price, and shall
simultaneously issue and deliver such shares at the Closing to the Purchasers
hereunder and the Additional Investors under the Additional Agreements.


(h)Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.


(i)Absence of Bank Regulatory Issues. The purchase of Shares by such Purchaser
shall not (i) cause such Purchaser or any of its affiliates to violate any
banking regulation, (ii) require such Purchaser or any of its affiliates to file
a prior notice under the CIBC Act, or otherwise seek prior approval of any
banking regulator, (iii) require such Purchaser or any of its affiliates to
become a bank holding company or otherwise serve as a source of strength for the
Company or any Subsidiary or (iv) cause such Purchaser, together with any other
Person whose Company securities would be aggregated with such Purchaser’s
Company securities for purposes of any banking regulation or law, to
collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Purchaser and such other Persons) would represent more than
9.9% of any class of voting securities of the Company outstanding at such time.


(j)Material Adverse Effect. No Material Adverse Effect shall have occurred since
the date of this Agreement.


5.2    Conditions Precedent to the Obligations of the Company to sell Shares.
The Company’s obligation to sell and issue the Shares to each Purchaser at the
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:
(a)Representations and Warranties. The representations and warranties made by
such Purchaser in Section 3.2 hereof shall be true and correct as of the date
when made and as of the Closing Date as though made on and as of such date,
except for representations and warranties that speak as of a specific date which
shall be true and correct as of such date.


(b)Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.


(c)No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
Governmental Entity of competent jurisdiction, nor shall there have been any
regulatory communication, that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.






--------------------------------------------------------------------------------




(d)Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).


(e)Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.


ARTICLE VI
MISCELLANEOUS


6.1    Fees and Expenses. The Company shall pay the reasonable legal fees and
expenses of Greenberg Traurig, LLP, counsel to certain Purchasers, incurred by
such Purchasers in connection with the transactions contemplated by the
Transaction Documents, up to a maximum amount of $10,000, which amount shall be
paid directly by the Company to Greenberg Traurig, LLP at the Closing, or paid
by the Company to Greenberg Traurig, LLP upon termination of this Agreement so
long as such termination did not occur as a result of a material breach by such
Purchasers of any of their obligations hereunder (as the case may be). Except as
set forth elsewhere in the Transaction Documents, the parties hereto shall be
responsible for the payment of all expenses incurred by them in connection with
the preparation and negotiation of the Transaction Documents and the
consummation of the transactions contemplated hereby. The Company shall pay all
amounts owed to the Placement Agent relating to or arising out of the
transactions contemplated hereby. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares to the Purchasers.


6.2    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.


6.3    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile or e-mail at the facsimile number or e-mail address
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m., New York time, on any Trading Day, (c) if sent by U.S. nationally
recognized overnight courier service with next day delivery specified (receipt
requested) the Trading Day following delivery to such courier service, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as follows:


If to the Company:
First Mid-Illinois Bancshares, Inc.
1421 Charleston Avenue
Mattoon, Illinois 61938
Attention: Joseph R. Dively,
    President, Chairman and Chief Executive Officer
Telephone: (217) 258-9520
Facsimile: (217) 258-0485
Email: JDively@firstmid.com
 
 
With a copy to:
Schiff Hardin LLP
233 South Wacker Drive Suite 6600
Chicago, Illinois 60606
Attention: Jason L. Zgliniec
Telephone: (312) 258-5795
Facsimile: (312) 258-5600
Email: jzgliniec@schiffhardin.com
 
 
If to a Purchaser:
Only to the address set forth under such Purchaser’s name on the signature page
hereof; or such other address as may be designated in writing hereafter, in the
same manner, by such Person.





--------------------------------------------------------------------------------






or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
6.4    Amendments; Waivers; No Additional Consideration. No amendment or waiver
of any provision of this Agreement will be effective with respect to any party
unless made in writing and signed by a duly authorized representative of such
party. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
the Shares.


6.5    Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.


6.6    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Shares in compliance
with the Transaction Documents and applicable law, provided such transferee
shall agree in writing to be bound, with respect to the transferred Shares, by
the terms and conditions of this Agreement that apply to the “Purchasers.”


6.7    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, other than Indemnified Persons.


6.8    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced on a non-exclusive basis in
the Delaware Courts. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the Delaware Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


6.9    Survival. The representations and warranties set forth in this Agreement
shall survive the Closing and the delivery of the Shares but only for a period
of twelve (12) months following the Closing Date (or until final resolution of
any claim or action arising from the breach of any such representation and
warranty, if notice of such breach was provided prior to the end of such period)
and thereafter shall expire and have no further force and effect. Except as
otherwise provided herein, all agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares for the duration of any
statutes of limitations applicable thereto or until, by their respective terms,
they are no longer operative.






--------------------------------------------------------------------------------




6.10    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.


6.11    Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


6.12    Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.


6.13    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.


6.14    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


6.15    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under




--------------------------------------------------------------------------------




the Transaction Documents. Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any Proceeding for such purpose. It is expressly understood and agreed that each
provision contained in this Agreement is between the Company and a Purchaser,
solely, and not between the Company and the Purchasers collectively and not
between and among the Purchasers.


6.16    Termination.


(a)This Agreement may be terminated and the sale and purchase of the Shares
abandoned at any time prior to the Closing:


(i)by either the Company or any Purchaser (with respect to such Purchaser only)
upon written notice to the other, if the Closing has not been consummated on or
prior to 5:00 p.m., New York City time, on the Outside Date; provided, however,
that the right to terminate this Agreement under this Section 6.16 shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time;


(ii)by the Company or Purchaser, upon written notice to the other parties, in
the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;


(iii)by Purchaser (with respect such Purchaser only), upon written notice to the
Company, if there has been a breach of any representation, warranty, covenant or
agreement made by the Company in this Agreement, or any such representation or
warranty shall have become untrue after the date of this Agreement, in each case
such that a closing condition in Section 5.1(a) or Section 5.1(b) would not be
satisfied; or


(iv)by the Company, upon written notice to Purchaser, if there has been a breach
of any representation, warranty, covenant or agreement made by Purchaser in this
Agreement, or any such representation or warranty shall have become untrue after
the date of this Agreement, in each case such that a closing condition in
Section 5.2(a) or Section 5.2(b) would not be satisfied.


(b)Nothing in this Section 6.16 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section, the Company shall promptly notify all non-terminating
Purchasers. Upon a termination in accordance with this Section, the Company and
the terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.


6.17    Adjustments in Common Stock Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof and
prior to the Closing, each reference in any Transaction Document to a number of
shares or a price per share shall be deemed to be amended to appropriately
account for such event.


[Signature pages follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
FIRST MID-ILLINOIS BANCSHARES, INC.




By:/s/ Michael L. Taylor
Michael L. Taylor
Senior Executive Vice President and Chief Financial Officer





[Remainder of page intentionally left blank]
[Signature pages for Purchasers follow]














































































Company Signature Page








--------------------------------------------------------------------------------




 
NAME OF PURCHASER:


_____________________________________


By: 
Name:_______________________________
Title:_______________________________


Aggregate Purchase Price
(Subscription Amount): $________


Number of Shares
to be Acquired: _______


Tax ID No.: __________________


Address for Notice:
____________________________________
____________________________________
____________________________________
____________________________________


Telephone:________________
Facsimile:________________
Email:________________


Attention:________________
 
 
Delivery Instructions:
(if different than above)








 



Physical Certificates Required:


YES ____    NO ____    
































Purchaser Signature Page




--------------------------------------------------------------------------------






EXHIBITS
A-1
−
Accredited Investor Questionnaire
A-2
−
Stock Certificate Questionnaire
B
−
Form of Opinion of Company Counsel
C
−
Form of Secretary’s Certificate
D
−
Form of Officer’s Certificate















--------------------------------------------------------------------------------






EXHIBIT A-1
ACCREDITED INVESTOR QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)


To:    First Mid-Illinois Bancshares, Inc.
This Investor Questionnaire (the “Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of common
stock, par value $4.00 per share (the “Shares”), of First-Mid Illinois
Bancshares, Inc., a Delaware corporation (the “Company”). The Shares are being
offered and sold by the Company without registration under the Securities Act of
1933, as amended (the “Securities Act”), and the securities laws of certain
states, in reliance on the exemptions contained in Section 4(a)(2) of the
Securities Act and on Regulation D promulgated thereunder and in reliance on
similar exemptions under applicable state laws. The Company must determine that
a potential investor meets certain suitability requirements before offering or
selling Shares to such investor. The purpose of this Questionnaire is to assure
the Company that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Securities Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Shares. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.
PART A.    BACKGROUND INFORMATION
Name of Beneficial Owner of the Shares:
_________________________________________________________    


Business Address:
___________________________________________________________________________    
(Number and Street)
__________________________________________________________________________________________    
(City)                        (State)                    (Zip Code)


Telephone Number: (___)
    _____________________________________________________________________


If a corporation, partnership, limited liability company, trust or other entity:


Type of entity:
______________________________________________________________________________    


Were you formed for the purpose of investing in the securities being offered?


Yes ____    No ____






--------------------------------------------------------------------------------




If an individual:


Residence Address:
__________________________________________________________________________    
(Number and Street)


__________________________________________________________________________________________    
(City)                        (State)                (Zip Code)


Telephone Number: (___)
    _____________________________________________________________________


Age:__________        Citizenship: ____________    Where registered to vote:
____________    


If an individual, set forth in the space provided below the state in the United
States in which you maintain your residence:


If an entity, set forth in the space provided below the state in the United
States in which you made your investment decision:


Are you a director or executive officer of the Company?


Yes ____    No ____


Social Security or Taxpayer Identification No.
_____________________________________________________    




PART B.        ACCREDITED INVESTOR QUESTIONNAIRE
In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares.
_____
1.
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;
_____
2.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;
_____
3.
An insurance company as defined in Section 2(a)(13) of the Securities Act;
_____
4.
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;
_____
5.
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
_____
6.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
_____
7.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
_____
8.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
_____
9.
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000;







--------------------------------------------------------------------------------




_____
10.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company;
_____
11.
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds $1,000,000 (see Note
11 below);
_____
12.
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;
_____
13.
An executive officer or director of the Company; and
_____
14.
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.





Note 11.
For purposes of calculating net worth under paragraph (11):
(A)
The person’s primary residence shall not be included as an asset;
(B)
Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and
(C)
Indebtedness that is secured by the person’s primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
securities shall be included as a liability.





A.    FOR EXECUTION BY AN INDIVIDUAL:
Date:




By: __________________________________________________
       Print Name:



B.    FOR EXECUTION BY AN ENTITY:
 
Entity Name: ___________________________________________
Date:




By: __________________________________________________
        Print Name:
        Title:







--------------------------------------------------------------------------------






C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 
Entity Name: ___________________________________________
Date:




By: __________________________________________________
        Print Name:
        Title:





 
Entity Name: ___________________________________________
Date:




By: __________________________________________________
        Print Name:
        Title:









--------------------------------------------------------------------------------






EXHIBIT A-2
Stock Certificate Questionnaire
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:
1.
The exact name that the Shares are to be registered in (this is the name that
will appear on the stock certificate(s)). You may use a nominee name if
appropriate:
______________________________
2.
The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to Item 1 above:
______________________________
3.
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
______________________________
 
 
______________________________
 
 
______________________________
 
 
______________________________
 
 
______________________________
4.
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:
______________________________









--------------------------------------------------------------------------------






EXHIBIT B
Form of Opinion of Company Counsel
[Company Counsel to add Preamble and Carveouts]
1.
The Company validly exists as a corporation in good standing under the laws of
the State of Delaware.



2.
The Company has the corporate power and authority to execute and deliver and to
perform its obligations under the Transaction Documents, including, without
limitation, to issue the Shares.



3.
The Company is a registered bank holding company under the Bank Holding Company
Act of 1956, as amended.



4.
The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.



5.
Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Purchasers (to the extent they are a party), each of the Transaction
Documents constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.



6.
Assuming the accuracy of the representations, warranties and compliance with the
covenants and agreements of the Purchasers and the Company contained in the
Securities Purchase Agreement, the execution and delivery by the Company of each
of the Transaction Documents and the performance by the Company of its
obligations under such agreements, including its issuance and sale of the
Shares, do not and will not: (a) require any consent, approval, license or
exemption by, order or authorization of, or filing, recording or registration by
the Company with any federal or state governmental authority, except the
Required Approvals, (b) violate any federal or state statute, rule or
regulation, or any rule or regulation of the NASDAQ Global Market, or any court
order, judgment or decree, if any, listed on Schedule I to the Officer’s
Certificate of the Company attached as Exhibit A hereto (the “Officer’s
Certificate”) hereto, which exhibit lists all court orders, judgments and
decrees that the Company has certified to us are applicable to it, (c) result in
any violation of the Certificate of Incorporation or Bylaws of the Company or
(d) result in a breach of, or constitute a default under, the terms of any
agreement or instrument listed on Schedule II to the Officer’s Certificate.



7.
Assuming the accuracy of the representations, warranties and compliance with the
covenants and agreements of the Purchasers and the Company contained in the
Securities Purchase Agreement, it is not necessary, in connection with the
offer, sale and delivery of the Shares to the Purchasers to register the Shares
under the Securities Act.



8.
The Shares being delivered to the Purchasers pursuant to the Securities Purchase
Agreement have been duly and validly authorized and, when issued, delivered and
paid for as contemplated in the Securities Purchase Agreement, will be duly and
validly issued, fully paid and non-assessable, and free of any preemptive right
or similar rights contained in the Company’s Certificate of Incorporation or
Bylaws.









--------------------------------------------------------------------------------






EXHIBIT C
Form of Secretary’s Certificate
The undersigned hereby certifies that [he/she] is the duly elected, qualified
and acting Secretary of First Mid-Illinois Bancshares, Inc., a Delaware
corporation (the “Company”), and that as such [he/she] is authorized to execute
and deliver this certificate in the name and on behalf of the Company and in
connection with the Securities Purchase Agreement, dated as of ____________,
2015, by and among the Company and the investors party thereto (the “Securities
Purchase Agreement”), and further certifies solely in [his/her] official
capacity, in the name and on behalf of the Company, the items set forth below.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Securities Purchase Agreement.
1.
Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on ____________, 2015, which represent all of the resolutions approving the
transactions contemplated by the Securities Purchase Agreement and the issuance
of the Shares. Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

2.
Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation, as amended, of the Company as in effect on the
date hereof, and no action has been taken to further amend, modify or repeal
such Certificate of Incorporation.

3.
Attached hereto as Exhibit C is a true, correct and complete copy of the Bylaws,
as amended, of the Company as in effect on the date hereof, and no action has
been taken to further amend, modify or repeal such Bylaws.

4.
Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

Name
Position
Signature
Joseph R. Dively
President, Chairman and
Chief Executive Officer
________________________________
Michael L. Taylor
Senior Executive Vice President and
Chief Financial Officer
________________________________







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has hereunto set [his/her] hand as of this
___ day of ____________, 2015.
 
____________________________________________ Secretary





I, Michael L. Taylor, Senior Executive Vice President and Chief Financial
Officer, hereby certify that _______________ is the duly elected, qualified and
acting Secretary of the Company and that the signature set forth above is his
true signature.
 
____________________________________________


Michael L. Taylor
Senior Executive Vice President
and Chief Financial Officer







--------------------------------------------------------------------------------






EXHIBIT D
Form of Officer’s Certificate
I, Joseph R. Dively, the President, Chairman and Chief Executive Officer of
First Mid-Illinois Bancshares, Inc., a Delaware corporation (the “Company”), and
I, Michael L. Taylor, the Senior Executive Vice President and Chief Financial
Officer of the Company, do hereby deliver this Certificate pursuant to Section
2.2(a)(v) of the Securities Purchase Agreement, dated as of ___________, 2015,
by and among the Company and the investors signatory thereto (the “Securities
Purchase Agreement”), and do hereby represent, warrant and certify as follows
(capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Securities Purchase Agreement):
1.
The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct as of the date when made and as of the
Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date which shall be
true and correct as of such date.

2.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the Closing.



IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of ____________, 2015.
 


FIRST MID-ILLINOIS BANCSHARES, INC.




_____________________________________________________
Joseph R. Dively
President, Chairman and Chief Executive Officer




_____________________________________________________
Michael L. Taylor
Senior Executive Vice President
and Chief Financial Officer



































